Case 1:17-cv-00016-PKC Document 53 Filed 04/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee em a hk dd ee od oer me x
DR. HAMZA B. ALKHOLI and
AHMED HALAWANI,

Plaintiffs, 17-cv-16 (PKC)

~against-
ORDER

MACKLOWE INVESTMENT
PROPERTIES, LLC,

Defendant.
ween ee ee ee om ——-— ——- see

CASTEL, U.S.D.J.

It falls upon the court to raise issues of subject matter jurisdiction sua sponte.

Section 1332(a)(1) provides that “[t]he district courts shall have original
jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
$75,000, exclusive of interest and costs, and is between citizens of different states.” 28 U.S.C.
§ 1332(a). An action premised upon diversity of citizenship in which a limited liability company
is a party must allege the citizenship of natural persons who are members of the limited liability
company and the place of incorporation and principal place of business of any corporate entities
that are members of the limited liability company. See Handelsman v. Bedford Vill. Assocs.
Ltd. P’ship, 213 F.3d 48, 51-52 (2d Cir. 2000) (citing Cosgrove v. Bartolotta, 150 F.3d 729, 731
(7th Cir, 1998)); Strother v. Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y. 2001) (“For purposes of
diversity jurisdiction, a limited liability company has the citizenship of each of its members.”);
Rule 8(a), Fed. R. Civ. P.

“The rule of complete diversity—that no plaintiff and no defendant may be a

citizen of the same state—applies to alienage cases as well as to ordinary diversity cases.” F. &

 
Case 1:17-cv-00016-PKC Document 53 Filed 04/29/20 Page 2 of 2

H.R. Farman-Farmaian Consulting Engineers Firm v. Harza Eng’g Co., 882 F.2d 281, 284 (7th

Cir. 1989) (citing Newman—Green, Inc. v. Alfonzo—Larrain, 109 S. Ct. 2218, 2221 (1989)). And,
“the presence of aliens on two sides of a case destroys diversity jurisdiction,” just like the
presence of two citizens of the same state. Corporacion Venezolana de Fomento v. Vintero Sales
Corp., 629 F.2d 786, 790 (2d Cir. 1980).

Plaintiffs here are citizens of Saudi Arabia. Federal jurisdiction is premised on
diversity of citizenship. 28 U.S.C. § 1332. Defendant is a limited liability company, Macklowe
Investment Properties, LLC (“MIP”). If one of the members of the defendant LLC is an alien or
foreign citizen, then there would be aliens on two sides of the case and the Court would not have
diversity jurisdiction. See Universal Licensing Corp. v. Paola del Lungo S.p.A., 293 F.3d 579,
581 (2d Cir. 2002) (“diversity is lacking within the meaning of [28 U.S.C. § 1332(a)(2) and
(a)(3)] where the only parties are foreign entities, or where on one side there are citizens and
aliens and on the opposite side there are only aliens.”). The complaint filed in this action fails to
set forth the citizenship of all members of the defendant limited liability company.

Within 14 days of this Order, defendant MIP shall file an affidavit setting forth
the citizenship of each member of the LLC as of January 3, 2017, the date the complaint was
filed. Also within 14 days of this Order, each party shall fax a letter to Chambers indicating
whether they wish to participate in settlement discussions before a mediator. The Chambers fax
number is: (212) 805-7949,

SO ORDERED.

 

P. Kevin Castel
United States District Judge

Dated: New York, New York
April 29, 2020

 
